Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract contains the legal phraseology “means”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-13, 16 and 17 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Porter (EP 3,333,987).
Porter shows a retention device 100 for products within an industrial line (see Figure 8) having a frame 180 with a base 182, a gripping device which includes two jaws 120 and 130 which can be moved 
Re claim 2, shown is a recessed horizontal shape for the jaws for receiving product.
Re claim 3, shown is a resilient return device 144 (see Figure 2).
Re claim 6, a lower curved receiving surface 108 can be seen in Figure 4.
Re claims 7 and 8, disclosed is the use of a nylon polymer and/or an additive manufacturing process (see column 6, lines 41 and 42) which anticipates a non-slip coating as gripping jaws inherently need to not slip.
Re claim 10, an industrial line is shown in Figure 8.
Re claim 11, also shown in Figure 8 is a conveying line.
Re claim 12, a motor is provided to move the retention devices.
Re claim 13, shown is a resilient device 144 for each jaw.
Re claim 16, as per claim 6 rejection.
Re claims 17 and 18, as per rejections of claims 7 and 8.
Allowable Subject Matter
Claims 4, 5, 9, 14, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hang et al. (US 11,185,986) shows a pair of jaws 1 and 2 having a concave vertical shape which are mounted to a frame and the jaws can be moved between closed-up and spaced-apart positions.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       01/14/2022